 1   PAUL E. MANASIAN (130855)
     1310 65th Street
 2   Emeryville, CA 94608
     Phone: 415 730 3419
 3   Email: manasian@mrlawsf.com

 4   Attorney for Debtor.

 5
                                UNITED STATES BANKRUPTCY COURT
 6
                NORTHERN DISTRICT OF CALIFORNIA -- SAN FRANCISCO DIVISION
 7
 8   In re:                                     )    Case No. 20-30819
                                                )
 9   BENJA INCORPORATED. a Delaware             )    Chapter 11
     Corporation,                               )
10                                              )
                            Debtor.             )
11                                              )    Dennis Montali
                                                )
12                                              )    STATUS CONFERENCE STATEMENT
                                                )
13                                              )    Date: December 17, 2020
     Federal Tax ID:                            )    Time: 9:30 a.m.
14                                              )    Place: Hearing to be conducted by telephone via
                                                )    CourtCall
15                                              )
                                                )
16                                              )
17                                              )
                                                )
18
19            The undersigned counsel for the Debtor submits this Status Conference Statement to
20   apprise the Court of his status with respect to the Debtor. As the Court is no doubt aware, the
21   Debtor’s principal, Andrew Chapin was arrested and criminally charged for matters related to the
22   Debtor. In addition, Mr. Chapin and the Debtor were sued by the Securities and Exchange
23   Commission (“SEC”) for alleged securities violations in connection with the same matters. The
24   undersigned has not spoken with Mr. Chapin since his arrest but has communicated with Mr.
25   Chapin’s criminal counsel, Randy Sue Pollock. Ms. Pollock has indicated that Mr. Chapin will
26   not testify in this case or assume the role of responsible person due to Fifth Amendment concerns.
27   Further, Mr. Chapin sent the attached email to the undersigned and to the Chapter 11 trustee, Kyle
28


                                                     -1-
Case: 20-30819      Doc# 65     Filed: 12/16/20    Entered: 12/16/20 16:23:44
                                         STATUS CONFERENCE STATEMENT
                                                                                    Page 1 of 3
 1   Everett, indicating that he was resigning from his role as the Chief Executive Officer of the Debtor

 2   and resigning as the Debtor’s sole director.

 3           The undersigned has been informed by Ms. Pollock that there are no other persons

 4   associated with the Debtor who can serve as the responsible person. The undersigned has turned

 5   over (or is making arrangements to do so) all documents and communications with Mr. Chapin or

 6   others regarding Benja to the Mr. Everett and his counsel. As the Debtor has apparently ceased all

 7   operations and has no officers and directors, the undersigned submits that his role in this case has

 8   effectively come to an end (other than as a potential witness as might be necessary.

 9
10   Dated: December 16, 2020                       _Paul E. Manasian /s/

11                                                  Counsel for Debtor in Possession Benja Incorporated.

12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                       -2-
Case: 20-30819     Doc# 65      Filed: 12/16/20    Entered: 12/16/20 16:23:44
                                         STATUS CONFERENCE STATEMENT
                                                                                      Page 2 of 3
 From:           Andrew Chapin
 To:             Paul Manasian; keverett@dsiconsulting.com; jzagajeski@dsiconsulting.com
 Subject:        Resignation
 Date:           Monday, December 07, 2020 6:51:53 PM


 I hereby resign from all positions that I hold as a member of the Board of Directors, board of
 managers, or similar governing body (and all committees of the foregoing) of Benja
 Incorporated, a Delaware corporation (the "Corporation") and each of its subsidiaries. I further
 hereby resign as Chief Executive Officer and from all positions, offices or other capacities that
 I hold at the corporation or any of its subsidiaries.

 My resignation is to be effective December 7, 2020, without the need for acceptance or further
 action by any party. For the purposes of clarity, and without limiting any of the foregoing, by
 sending this Letter of Resignation, I hereby release all financial and operational control of the
 Corporation and all of its subsidiaries.

 Best,

 Andrew J. Chapin




Case: 20-30819       Doc# 65         Filed: 12/16/20            Entered: 12/16/20 16:23:44   Page 3 of 3
